UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-7242


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARLON WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James C. Dever III,
Chief District Judge. (5:09-cr-00317-D-2; 5:12-cv-00027-D)


Submitted:   December 19, 2014            Decided:   January 14, 2015


Before MOTZ and KING, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Marlon Williams, Appellant Pro Se. Jane J. Jackson, Jennifer P.
May-Parker, Assistant United States Attorneys, Seth Morgan Wood,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marlon Williams seeks to appeal the district court’s

order denying the Fed. R. Civ. P. 60(b)(6) motion that Williams

filed in his 28 U.S.C. § 2255 (2012) proceeding.                  We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he

timely   filing   of   a   notice   of       appeal   in   a   civil   case    is   a

jurisdictional requirement.”         Bowles v. Russell, 551 U.S. 205,

214 (2007).

           The appealed-from order was entered on the district

court’s docket on June 9, 2014.              The notice of appeal was filed

on or around August 20, 2014. *          Because Williams failed to file a

     *
       The notice of appeal is not dated, and Williams did not
include proof of mailing or a notarized statement of service.
See Fed. R. App. P. 4(c)(1). However, the envelope in which the
notice of appeal was mailed to the district court is postmarked
August 22, 2014.   Accordingly, for the purpose of this appeal,
we assume that Williams tendered the notice of appeal to prison
officials for mailing to the district court two days prior to
the postmark date.   Fed. R. App. P. 4(c)(1); Houston v. Lack,
487 U.S. 266 (1988).


                                         2
timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                We dispense with

oral   argument   because     the    facts   and   legal    contentions     are

adequately   presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                                    DISMISSED




                                       3